848 F.2d 188
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kevin BENNETT, Petitioner-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, Robert Brown, Jr.,Respondents-Appellees.
No. 87-2210.
United States Court of Appeals, Sixth Circuit.
May 18, 1988.

Before KEITH and WELLFORD, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This pro se petitioner, a Michigan state prisoner, appeals the district court judgment dismissing his petition for a writ of mandamus as frivolous under 28 U.S.C. Sec. 1915(d).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking a mandate that the respondents be required to retroactively apply to him the Michigan Supreme Court's holding in Martin v. Department of Corr., 424 Mich. 553, 384 N.W.2d 392 (1986), the petitioner alleged that the Michigan Department of Corrections' application of Major Misconduct Rules to him denied him of good time and disciplinary credit in violation of the due process clause of the fourteenth amendment.  The district court dismissed the action without prejudice to the petitioner's right to refile the action as a petition for habeas corpus after he has exhausted his state court remedies.


3
Upon review, we conclude that the district court's disposition was correct.  Accordingly, we affirm the district court's judgment filed November 23, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.